Citation Nr: 0943521	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-38 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial disability rating for 
bilateral hearing loss, evaluated as noncompensable prior to 
March 26, 2004, evaluated as 10 percent prior to May 23, 
2006, and 30 percent since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The Veteran served on active military duty from June 1961 to 
June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO granted service 
connection for bilateral hearing loss (noncompensable, 
effective from June 10, 2002).  During the current appeal, 
and specifically by an October 2005 determination, the RO 
awarded an increased evaluation of 10 percent, effective from 
March 26, 2004, for the Veteran's service-connected bilateral 
hearing loss.  Following that determination, the Appeals 
Management Center (AMC), in Washington, DC, further 
increased, in December 2008, the Veteran's disability rating 
for bilateral hearing loss to 30 percent, effective from May 
23, 2006.  

In September 2006, the veteran testified during a hearing at 
the RO before the undersigned.  A transcript of that hearing 
has been associated with the claims folder.  This case was 
remanded in December 2007 and now returns to the Board for 
further appellate review.


REMAND

In December 2007, the Board remanded the claim for 
entitlement to an initial higher staged rating for service-
connected bilateral hearing loss for further evidentiary 
development.  In particular, the Board directed a VA 
Audiologist to provide an opinion as to whether the Veteran's 
level of hearing disability has changed or remained the same 
during the periods of June 2002 to March 2004, and from March 
2004 to the present, and if it has changed or fluctuated to 
describe in which way.  Although the Veteran was provided a 
VA audiological examination in October 2008, the report 
failed to address in any way the requested opinion.  
Accordingly, a remand is required to ensure that the Veteran 
is accorded full compliance with the statutory duty to 
assist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers on the Veteran the right to 
compliance with the terms of the remand order and also 
imposes upon the Secretary of Veterans Affairs a concomitant 
duty to ensure compliance with the terms of the remand).  
Given the AMC's December 2008 determination which increased 
the Veteran's disability rating to 30 percent, effective from 
May 23, 2006, the Audiologist will also need to determine 
whether the Veteran's level of hearing disability has changed 
or remained the same from May 2006 to the present.

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain copies of all 
audiological treatment and evaluation 
records for treatment received at the 
Castle Point VA Hospital from March 
2008 to the present.  

2.  Return the claims folder to the 
Audiologist who performed the October 
2008 VA audiological examination for 
purposes of preparing an addendum that 
addresses the previously requested 
opinion concerning whether the 
Veteran's level of hearing disability 
has changed or remained the same during 
the periods of June 2002 to March 2004, 
from March 2004 to May 2006, and from 
May 2006 to the present, and if it has 
changed or fluctuated, describe in what 
way.  A supporting rationale must be 
provided for the requested opinion.  

If the October 2008 Audiologist is 
unavailable or if it is determined that 
he is unable to render the necessary 
opinion, schedule the Veteran for 
another VA audiological examination 
with a different Audiologist and have 
that Audiologist report all objective 
findings and render the requested 
opinion with a complete rationale 
provided for the opinion.

3.  Following the completion of the 
above, the AOJ should re-adjudicate the 
claim.  If the decision remains in any 
way adverse to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable laws and regulations 
considered pertinent to the issue 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

